PER CURIAM.
We affirm appellant’s conviction of attempted first degree murder, section 782.-04, Florida Statutes, finding the evidence legally sufficient to sustain the jury’s verdict. We reverse the imposition of court costs without giving appellant notice and opportunity to be heard, Wood v. State, 544 So.2d 1004 (Fla.1989); Jenkins v. State, 444 So.2d 947 (Fla.1984), and remand for reconsideration on the imposition of costs.
AFFIRMED in part, REVERSED in part and REMANDED.
SHIVERS, C.J., and JOANOS and ZEHMER, JJ., concur.